Citation Nr: 0918072	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-03 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a right knee or 
left knee disability.

4.  Entitlement to service connection for a right arm 
disability.

5.  Entitlement to an initial compensable rating for hearing 
loss in the right ear.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO, among other 
things, denied the Veteran's claims for service connection 
for a left hip disability, a left leg disability, a bilateral 
knee disability, and a right arm disability.  The RO granted 
the Veteran's claim of service connection for hearing loss in 
the right ear, assigning an initial noncompensable rating 
from June 13, 2003.  

As the appeal of the Veteran's claim for an initial 
compensable rating for hearing loss in the right ear emanates 
from the Veteran's disagreement with the initial 
noncompensable rating assigned following the grant of service 
connection, the Board has characterized the claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in March 2005.  A transcript of the hearing 
has been associated with the Veteran's claims file.  At the 
hearing, the Veteran withdrew from appeal claims for higher 
ratings for tinnitus and a scar over the left eye, as well as 
claims of service connection for radiation exposure and 
asbestos exposure.

The Board notes that in a July 2005 supplemental statement of 
the case, the RO identified the Veteran's hip claim as one 
for service connection for a right hip disability.  This may 
have been because the Veteran testified in March 2005 that he 
hurt his right hip in service.  However, the Board notes that 
the Veteran initially claimed service connection for a left 
hip disability, and it is that issue that has been properly 
developed and adjudicated by the RO and is now before the 
Board.  (It is not appropriate to announce decisions on 
issues not previously adjudicated in a supplemental statement 
of the case.  38 C.F.R. § 19.31 (2008).)  As the claim of 
service connection for a right hip disability has not been 
properly developed for the Board's review, it is referred to 
the RO for appropriate action.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that the 
relevant medical evidence of record consists of the Veteran's 
service treatment records and VA medical examinations 
performed in August 2003, as well as records of the Veteran's 
ongoing treatment at the VA Northern Indiana Health Care 
System.  Records form the Northern Indiana VA facility are 
silent as to any complaints of or treatment for a left hip, 
left leg, knee, or right arm disability, although the Veteran 
has consistently sought treatment at that facility for other 
health problems.  He has been seen on multiple occasions 
relative to his hearing loss in the right ear and has 
received treatment for otitis media in the right ear.

The Veteran's service treatment records reflect that at April 
1977 and August 1981 reports of medical examination, the 
Veteran's musculoskeletal system was found to be normal.  
Similarly, in the Veteran's August 1981 report of medical 
history, he responded "No" when asked if he had arthritis 
or other joint or bone problems.  He was seen in June 1984 
with complaints of pain in his right hip and groin; a rule-
out diagnosis of inguinal hernia was assigned.  The Veteran 
was also seen in service for complaints of pain in his right 
shoulder and elbow in June 1986.  He was again seen in July 
1986, at which time he was diagnosed with a fracture of the 
right radial head.  He was again seen for the fracture in 
August 1986, but was noted at his November 1986 separation 
examination to have no ongoing problems from the injury.  The 
separation report of medical examination further reflects 
that the Veteran had a normal musculoskeletal system. 

The Veteran was provided VA medical examination in August 
2003.  Report of the examination reflects that the Veteran 
did not make any complaints about pain or disability in his 
left hip, left leg, or right arm.  The examiner noted that 
the Veteran had "mild functional impairment related to his 
joints" but appears not to have conducted physical 
examination of the left hip, left leg, or right arm.  The 
examiner diagnosed the Veteran only with chronic pain in the 
left leg and right hip.  Radiological examination revealed a 
normal left hip and left leg.  Radiological examination 
further revealed mild degenerative joint disease of the 
knees.  The examiner noted the Veteran's complaints of having 
injured his knees while performing parachute jumps in 
service.  Further, at the examination, the Veteran appears to 
have stated that he injured his left arm, not his right, 
while in service.  Consequently, radiological evaluation was 
conducted of the Veteran's left arm, but not of his right 
arm, at the examination.  In addition, although the examiner 
diagnosed the Veteran with degenerative joint disease of the 
knees, he offered no etiological opinion as to whether a 
current knee disability was related to his time in service.  

Report of the August 2003 examination also shows that 
controlled speech discrimination testing (Maryland CNC) 
revealed 96 percent maximum speech recognition in the 
Veteran's right ear.  Puretone audiometry testing found that 
the average puretone threshold was 40 decibels for the 
Veteran's right ear.  However, the Veteran stated in his 
January 2005 VA Form 9 (Appeal to Board of Veterans Appeals) 
that his "hearing is getting even worse" since the date of 
his last VA medical examination in August 2003.  

At his March 2005 hearing before a Decision Review Officer, 
the Veteran testified that he developed problems with his 
hips, knees, and left leg as a result of his many parachute 
jumps while in service.  He stated in particular that he 
broke his left leg during a bad landing from a parachute jump 
in 1979 and injured his right hip during a jump in the 
Philippines while on active duty.  The Veteran did not 
discuss any pain or other problems with his left hip at the 
hearing.  He also testified at the hearing that the multiple 
parachute jumps, as well as the physical demands of active 
duty and training, had a negative impact on his knees.  He 
further claimed that his in-service right arm injury has 
caused ongoing pain, limitation of motion, and lost grip 
strength in the arm and hand.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as problems with and treatment for 
his right arm during service, or symptoms of a current leg, 
hip, knee, or arm disability.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, he cannot testify, as he would be 
medically incompetent to do, about a diagnosis or the 
etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he was 
treated for a broken left leg and a fractured right arm while 
in service and that he had pain in his knees and hips during 
service that have continued to the present.  The Board notes 
that the Veteran is qualified, as a lay person, to report 
that he suffered pain or injury during service that has 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as 
to the onset of any current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Here, the Veteran's service 
treatment records reflect that he was seen during service for 
a fractured right tibial head, and he has stated that he has 
had hip, leg, knee, and arm pain that has continued and 
worsened since his period of active duty.  As the Veteran is 
competent to testify to observable facts, such as in-service 
pain or injury and the continuity of symptoms from his time 
in service to the present, but is not competent to testify as 
to etiology of a current disability, the Board finds that 
there is insufficient competent medical evidence on file to 
make a decision on these issues and must therefore remand to 
obtain medical examination and nexus opinions regarding the 
etiology of the Veteran's currently diagnosed degenerative 
joint disease of the knees, as well as a medical examination 
and opinion regarding the Veteran's claimed left hip, left 
leg, and right arm disabilities.  See McLendon, 20 Vet. App. 
79.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it 
must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; 
see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  The Board notes in addition that the failure of 
the physician to provide a basis for his or her opinion goes 
to the weight or credibility of the evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Here, although the August 2003 VA examiner addressed the 
presence of current knee disability, the examiner did not 
provide any opinion as to a relationship between the 
Veteran's currently diagnosed disability and his time in 
service.  Further, the examiner mistakenly examined only the 
Veteran's right hip and left arm, when his claim was for 
disabilities of the left hip and right arm, and failed to 
provide a clear discussion of the results of physical 
examination of the Veteran's left leg.  Because the examiner 
did not provide a medical nexus opinion concerning the 
Veteran's knee disability and provided neither physical nor 
radiological examination of the Veteran's right arm, as well 
as failing to provide an etiological opinion concerning a 
relationship between any current left hip, left leg, or right 
arm disability and service, the examination is inadequate for 
VA purposes.  See 38 C.F.R. § 4.2 (2008) (providing that 
where an examination report does not contain sufficient 
detail, it is inadequate for evaluation purposes); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(noting that a medical examination report must contain clear 
conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (holding that a medical opinion must be 
supported by an analysis that the Board can consider and 
weigh against contrary opinions). Accordingly, remand is 
required.

In light of the above considerations, the Board concludes 
that another medical examination and opinion are needed.  
Under these circumstances, evidentiary development is needed 
to fully and fairly evaluate the Veteran's claim of service 
connection for left hip disability, left leg disability, 
bilateral knee disability, and right arm disability.  
38 U.S.C.A. § 5103A (West 2008).  The Veteran must be 
provided a physical examination, including radiological 
examination, of the left hip, left leg, bilateral knees, and 
right arm.  In opining as to whether the Veteran's currently 
diagnosed bilateral knee disability is related to his time in 
service, the examiner must pay particular attention to the 
Veteran's complaints that his multiple parachute jumps in 
service contributed to his current disability, as well as to 
his assertions of continuity of symptomatology since service.  
The examiner must include a well-reasoned medical opinion 
addressing the nature and etiology of the Veteran's diagnosed 
bilateral knee disability and the medical probabilities that 
any diagnosed knee disability is related to the Veteran's 
time in service.  The examiner must also include a well-
reasoned medical opinion addressing the nature and etiology 
of any diagnosed left hip, left leg, or right arm disability 
and the medical probabilities that any such disability is 
related to the Veteran's time in service, paying particular 
attention to the Veteran's claims that these disabilities are 
related to his multiple in-service parachute jumps.  The 
Veteran's July 1986 diagnosis of a fractured right radial 
head must be specifically addressed in the context of any 
negative opinion related to the Veteran's claimed right arm 
disability.  The examiner's opinions must be based upon 
consideration of the Veteran's documented medical history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A.  

The Board further notes that where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  The Board 
notes here that the Veteran has claimed that his hearing loss 
in the right ear has worsened since his last VA medical 
examination, which took place in August 2003.  In light of 
these complaints, a remand is required to have an examiner 
supplement the record with a report regarding the current 
severity of the Veteran's hearing loss in the right ear.  
Under these circumstances, the Veteran should be scheduled to 
undergo an audiologic examination.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization for VA to 
obtain any additional pertinent evidence 
not currently of record relating to the 
Veteran's claimed left hip, left leg, 
knee, right arm and right ear 
disabilities.  The AOJ should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit. 

2.  After securing any additional 
records, the Veteran must be scheduled 
for orthopedic and audiologic 
evaluations.  The Veteran must be advised 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  The 
examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Orthopedic Examination-The Veteran must 
be scheduled for orthopedic examination 
of his left hip, left leg, knees, and 
right arm.  The entire claims file, to 
include a complete copy of this remand, 
must be made available and reviewed by 
the examiner.  The examiner must elicit 
the Veteran's history regarding the 
identified disabilities.  Following a 
clinical evaluation of the Veteran, 
including radiological examination, and a 
review of the claims file, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that diagnosed left hip, left leg, knee, 
and right arm disability is related to 
the Veteran's period of military service.  
The examiner must specifically address 
the Veteran's in-service treatment for a 
fractured right radial head and his 
contentions relating his claimed 
disabilities to his multiple parachute 
jumps in service.  The examiner must set 
forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

Audiologic Examination-The Veteran must 
be scheduled for an audiologic evaluation 
to ascertain the current severity of his 
hearing loss in the right ear.  All 
appropriate tests and studies necessary 
to apply pertinent rating criteria must 
be accomplished, and all clinical 
findings must be reported in detail.  

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2008).

